 


109 HR 455 IH: Airport Noise Curfew Act of 2005
U.S. House of Representatives
2005-02-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 455 
IN THE HOUSE OF REPRESENTATIVES 
 
February 1, 2005 
Mr. Crowley introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
 
A BILL 
To establish the Airport Noise Curfew Commission. 
 
 
1.Short title This Act may be cited as the Airport Noise Curfew Act of 2005.
2.Establishment There is established a commission to be known as the Airport Noise Curfew Commission (in this Act referred to as the Commission).
3.Duties of Commission The Commission shall study and make recommendations to Congress regarding the establishment of curfews on nonmilitary aircraft operations over populated areas of the United States during normal sleeping hours.
4.Membership
(a)Number and appointmentThe Commission shall be composed of 9 members as follows:
(1)4 members appointed by the Speaker of the House of Representatives.
(2)3 members appointed by the President pro tempore of the Senate.
(3)The Administrator of the Environmental Protection Agency (or the Administrator's designee).
(4)The Administrator of the Federal Aviation Administration (or the Administrator's designee).
(b)QualificationsOne of the members appointed under each of subsections (a)(1) and (a)(2) shall be a representative of the aviation industry. The other members appointed under such subsections shall be private citizens not involved in the aviation industry.
(c)ChairpersonThe Chairperson of the Commission shall be elected by the members from among the members appointed under subsections (a)(1) and (a)(2) who are private citizens not involved in the aviation industry.
(d)VacanciesA vacancy in the Commission shall be filled in the manner in which the original appointment was made.
(e)Basic Pay
(1)Rates of payTo the extent or in the amounts provided in advance in appropriation Acts and except as provided in paragraph (2), members of the Commission shall each be entitled to receive the daily equivalent of the annual rate of basic pay in effect for grade GS–18 of the General Schedule for each day (including travel time) during which they are engaged in the actual performance of duties vested in the Commission.
(2)Prohibition of compensation of federal employeesMembers of the Commission who are full-time officers or employees of the United States may not receive additional pay, allowances, or benefits by reason of their service on the Commission.
(f)Travel expensesEach member shall receive travel expenses, including per diem in lieu of subsistence, in accordance with applicable provisions under subchapter I of chapter 57 of title 5, United States Code.
5.Staff of Commission
(a)StaffSubject to rules prescribed by the Commission, the Chairperson may appoint and fix the pay of such personnel as the Chairperson considers appropriate.
(b)Applicability of certain civil service lawsThe staff of the Commission may be appointed without regard to the provisions of title 5, United States Code, governing appointments in the competitive service, and may be paid without regard to the provisions of chapter 51 and subchapter III of chapter 53 of such title relating to classification and General Schedule pay rates.
(c)Experts and consultantsSubject to rules prescribed by the Commission, the Chairperson may procure temporary and intermittent services to the same extent as is authorized by section 3109(b) of title 5, United States Code, but at rates for individuals not to exceed the daily equivalent of the annual rate of basic pay in effect for grade GS–18 of the General Schedule.
(d)Staff of Federal agenciesUpon request of the Commission, the head of any Federal department or agency may detail, on a reimbursable basis, any of the personnel of that department or agency to the Commission to assist it in carrying out its duties under this Act.
6.Powers of Commission
(a)Hearings and sessionsThe Commission may, for the purpose of carrying out its duties and functions under this Act, hold such hearings, sit and act at such times and places, take such testimony, and receive such evidence, as the Commission considers appropriate.
(b)Powers of members and agentsAny member or agent of the Commission may, if authorized by the Commission, take any action which the Commission is authorized to take by this Act.
(c)Obtaining official dataThe Commission may secure directly from any Federal department or agency information necessary to enable it to carry out its duties and functions. Upon request of the Chairperson of the Commission, the head of such department or agency shall furnish such information to the Commission.
(d)MailsThe Commission may use the United States mails in the same manner and under the same conditions as other Federal departments and agencies.
(e)Administrative support servicesUpon the request of the Commission, the Administrator of General Services shall provide to the Commission, on a reimbursable basis, the administrative support services necessary for the Commission to carry out its responsibilities under this Act.
(f)Subpoena powerThe Commission may issue subpoenas requiring the attendance and testimony of witnesses and the production of any evidence relating to any matter which the Commission is empowered to investigate by this Act. The attendance of witnesses and the production of evidence may be required from any place within the United States at any designated place of hearing within the United States.
7.Report Not later than 6 months after the date of enactment of this Act, the Commission shall transmit to Congress a report on its findings and recommendations.
8.Termination The Commission shall terminate on the date of transmission of its report under section 7. 
 
